


Exhibit 10.34
SHARE REPURCHASE AGREEMENT
THIS SHARE REPURCHASE AGREEMENT (this "Agreement") is made and entered into as
of this 1st day of November, 2011, by and between Citigroup Insurance Holding
Corporation, a Georgia corporation (the "Seller"), and Primerica, Inc., a
Delaware corporation (the "Purchaser").
RECITALS
WHEREAS, after due consideration, the Audit Committee of the Board of Directors
of the Purchaser (“Audit Committee”), which consists solely of independent
directors of the board of directors of the Purchaser, has approved the
Repurchase Transaction (as defined below).
WHEREAS, the Seller desires to sell shares of common stock, par value $0.01 per
share, of the Purchaser ("Common Shares") to the Purchaser, and the Purchaser
desires to purchase Common Shares from the Seller, on the terms and conditions
set forth in this Agreement (the "Repurchase Transaction").
NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
ARTICLE I
SALE AND PURCHASE OF COMMON SHARES
Section 1.1    Purchase. Subject to the terms and conditions of this Agreement,
on November 15, 2011 or such other date as may be agreed by the parties in
writing (the "Closing Date"), the Seller shall sell, assign, transfer, convey
and deliver to the Purchaser, and the Purchaser shall purchase, acquire and
accept from the Seller, 8,920,606 Common Shares (the "Shares"). The purchase
price for the Shares shall be $22.42 per share, resulting in a total purchase
price of $199,999,986.52 (the "Purchase Price").


Section 1.2    Closing. On the Closing Date, the Seller shall deliver or cause
to be delivered to the Purchaser all of the Seller's right, title and interest
in and to the Shares by delivery of one or more certificates evidencing the
Shares being repurchased, endorsed to the Purchaser or accompanied by duly
executed stock powers or other instrument of assignment. On the Closing Date,
the Purchaser shall pay to the Seller the Purchase Price in cash by wire
transfer of immediately available funds in accordance with the wire transfer
instructions to be provided by the Seller to the Purchaser.


Section 1.3    Condition to Closing. The obligation of either party to proceed
with the closing contemplated hereby shall be expressly conditioned on the
absence of any judgment, injunction, judicial order or decree binding upon a
party hereto that would prohibit such party from consummating the transactions
contemplated hereby or any pending action, suit or proceeding which challenges
the validity or legality of the transactions contemplated hereby


































--------------------------------------------------------------------------------




or seeks damages in connection therewith, provided that a failure of this
condition shall not be asserted by a party if such failure is the direct or
indirect result of such party's breach of any representation or warranty
contained in Article II or Article III, as applicable.


ARTICLE II



REPRESENTATIONS AND WARRANTIES OF THE SELLER
The Seller hereby makes the following representations and warranties to the
Purchaser, each of which is true and correct on the date hereof and the Closing
Date and shall survive the Closing Date.
Section 2.1    Existence and Power.


(a)The Seller has been duly incorporated and is existing as a corporation in
good standing under the laws of the state of its incorporation and has the
power, authority and capacity to execute and deliver this Agreement, to perform
the Seller's obligations hereunder, and to consummate the transactions
contemplated hereby.
(b)The execution and delivery of this Agreement by the Seller and the
consummation by the Seller of the transactions contemplated hereby (i) do not
require the consent, approval, authorization, order, registration or
qualification of, or (except for filings pursuant to Section 16 or
Regulation 13D under the Securities Exchange Act of 1934 ("Exchange Act"))
filing with, any governmental authority or regulatory authority, including any
stock exchange or self-regulatory organization, or court, or body or arbitrator
having jurisdiction over the Seller; and (ii) except as would not have an
adverse effect on the ability of the Seller to consummate the transactions
contemplated by this Agreement, do not and will not constitute or result in a
breach, violation or default, or cause the acceleration or termination of any
obligation or right of the Seller or any other party thereto, under (A) any
note, bond, mortgage, deed, indenture, lien, instrument, contract, agreement,
lease or license, whether written or oral, express or implied, to which the
Seller is a party, (B) the Seller's organizational documents or (C) any statute,
law, ordinance, decree, order, injunction, rule, directive, judgment or
regulation of any court, administrative or regulatory body, including any stock
exchange or self-regulatory organization, governmental authority, arbitrator,
mediator or similar body.


Section 2.2    Valid and Enforceable Agreement; Authorization. This Agreement
has been duly executed and delivered by the Seller and constitutes a legal,
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors' rights generally
and general principles of equity. The Seller has duly taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement and the transactions contemplated hereby.


Section 2.3    Title to Shares. The Seller has good and valid title to the
Shares free and clear of any lien, encumbrance, pledge, charge, security
interest, mortgage, title retention agreement, option, equity or other adverse
claim (other than to the extent set forth in






































2




--------------------------------------------------------------------------------




the Securities Purchase Agreement, dated as of February 8, 2010, by and among
the Seller, the Purchaser, Warburg Pincus Private Equity X, L.P., a Delaware
limited partnership, and Warburg Pincus X Partners, L.P., a Delaware limited
partnership, and the following entities that are parties thereto for limited
purposes only: Citigroup Inc., a Delaware corporation, Warburg Pincus LLC, a
Delaware limited liability company, and Warburg Pincus & Co., a Delaware
corporation, provided that the option provided for in such agreement has been
waived), and has not, in whole or in part, (a) assigned, transferred,
hypothecated, pledged or otherwise disposed of the Shares or its ownership
rights in such Shares or (b) given any person or entity any transfer order,
power of attorney or other authority of any nature whatsoever with respect to
such Shares.


Section 2.4    Sophistication of the Seller. The Seller acknowledges and agrees
that, except as set forth in this Agreement, the Purchaser is not making any
express or implied warranties in connection with the Repurchase Transaction. The
Seller has such knowledge and experience in financial and business matters and
in making investment decisions of this type that it is capable of evaluating the
merits and risks of making its investment decision regarding the Repurchase
Transaction and of making an informed investment decision. The Seller and/or the
Seller's advisor(s) have had a reasonable opportunity to ask questions of and
receive answers from a person or persons acting on behalf of the Purchaser
concerning the Shares and the Purchaser and all such questions have been
answered to the Seller's full satisfaction. The Seller is not relying on the
Purchaser with respect to the tax and other economic considerations of the
Repurchase Transaction, and the Seller has relied on the advice of, or has
consulted with, the Seller's own advisors.


ARTICLE III



REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
The Purchaser hereby makes the following representations and warranties to the
Seller, each of which is true and correct on the date hereof and the Closing
Date and shall survive the Closing Date.
Section 3.1    Existence and Power.


(a)The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the power, authority
and capacity to execute and deliver this Agreement, to perform the Purchaser's
obligations hereunder, and to consummate the transactions contemplated hereby.


(b)The execution and delivery of this Agreement by the Purchaser and the
consummation by the Purchaser of the transactions contemplated hereby (i) do not
require, except as have been obtained prior to the date hereof, the consent,
approval, authorization, order, registration or qualification of, or filing
with, any governmental or regulatory authority, including any stock exchange or
self-regulatory organization, or court, or body or arbitrator having
jurisdiction over the Purchaser or any of its subsidiaries; and (ii) except as
would not have an adverse effect on the ability of the Purchaser to consummate
the transactions contemplated by this Agreement, do not and will not constitute
or result in a breach, violation or default, or cause the acceleration or
termination of any obligation or right of the Purchaser, any








































3
of the Purchaser's subsidiaries or any other party thereto, under (A) any note,
bond, mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license, whether written or oral, express or implied, to which the Purchaser or
any of its subsidiaries is a party, (B) the Purchaser's or any of its
subsidiaries' organizational documents or (C) any statute, law, ordinance,
decree, order, injunction, rule, directive, judgment or regulation of any court,
administrative or regulatory body, including any stock exchange or
self-regulatory organization, governmental authority, arbitrator, mediator or
similar body.


Section 3.2    Valid and Enforceable Agreement; Authorization. This Agreement
has been duly executed




--------------------------------------------------------------------------------




and delivered by the Purchaser and constitutes a legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors' rights generally and
general principles of equity. This Agreement and the purchase of the Shares
contemplated hereby have been approved by the unanimous approval of each member
of the Audit Committee of the Purchaser's board of directors, which has been
duly authorized to so act and each member of which is disinterested with respect
to this Agreement and the transactions contemplated hereby (the “Independent
Committee”). Such approval shall comply with Rule 16b-3 of the Exchange Act. The
Purchaser has duly taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby.


Section 3.3    Sufficient Funds. The Purchaser will have as of the Closing Date
access to legally available funds sufficient to consummate the transactions
contemplated by this Agreement. After giving effect to the transactions
contemplated hereby, the Purchaser will have adequate surplus and the Repurchase
Transaction will be in compliance with Section 160 of the Delaware General
Corporation Law. The Purchaser's Massachusetts life insurance subsidiary has
declared a dividend to the Purchaser at least in the amount of the Purchase
Price and any and all insurance regulatory approvals relating to such dividend
have been obtained.


Section 3.4    Due Diligence. All information that was made available to the
Seller and/or the Seller's advisor(s) by the Purchaser in connection with the
transactions contemplated hereby was provided and presented by the Purchaser in
good faith and all answers to questions posed by the Seller and/or the Seller's
advisor(s) to the Purchaser were given in good faith.


Section 3.5    Litigation. There are no pending actions, suits or proceedings
against or affecting the Purchaser or any of its subsidiaries that, if
determined adversely, would reasonably be expected to delay or interfere with
the consummation of the transactions contemplated hereby, and no such actions,
suits or proceedings are, to the knowledge of the Purchaser, threatened.














































4








--------------------------------------------------------------------------------




ARTICLE IV



MISCELLANEOUS PROVISIONS


Section 4.1    Lock-up. The Seller will not, without the prior written consent
of the Purchaser, (1) offer for sale, sell, contract to sell, pledge or
otherwise dispose of (or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition of (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the Seller or any affiliate of the Seller), directly or
indirectly, including the filing (or participating in the filing) of a
registration statement with the Securities and Exchange Commission in respect
of, or establish or increase a put equivalent position or liquidate or decrease
a call equivalent position with the meaning of Section 16 of the Exchange Act,
any of the 8,081,542 Common Shares owned by the Seller immediately following the
closing contemplated hereby, or any other shares of common stock of Purchaser or
any securities convertible into, or exercisable, or exchangeable for, shares of
common stock of Purchaser; or (2) publicly announce an intention to effect any
such transaction, for a period of 30 calendar days after the date of this
Agreement; provided, however, that the Seller may (a) sell Common Shares in
connection with a tender offer made by a third party for all of the Common
Shares, and (b) privately transfer, in a transaction not requiring registration
under the Securities Act of 1933 and at a price not less than the Purchase Price
per share, or bona fide pledge Common Shares, provided that, in each case in
this clause (b), the transferee agrees to be bound by the restrictions set forth
in this Section 4.1 for the remainder of such 30-calendar day period. Nothing
contained herein will restrict actions taken as nominee or agent for customers
in the ordinary course of business.


Section 4.2    Notice. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service (charges prepaid) to the address and to the attention of the
person set forth in this Agreement. Notices will be deemed to have been given
hereunder when delivered personally, three business days after deposit in the
U.S. mail postage prepaid with return receipt requested and two business days
after deposit postage prepaid with a reputable overnight courier service for
delivery on the next business day.
If to the Purchaser, to:
Primerica, Inc.
3120 Breckinridge Blvd.
Duluth, Georgia 30099
Attn: General Counsel
with a copy to:
Kilpatrick Townsend and Stockton LLP
Suite 2800, 1100 Peachtree Street
Atlanta, GA 30309
Attn: David Stockton








































5




--------------------------------------------------------------------------------




if to the Seller, to:
Citigroup Inc.
388 Greenwich Street, 17th Floor
New York, NY 10013
Attn: General Counsel, Head of M&A Legal
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attn: Gregory A. Fernicola
Jeffrey A. Brill


Section 4.3    Entire Agreement. This Agreement and the other documents and
agreements executed in connection with the Repurchase Transaction embody the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior written and contemporaneous oral
agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any
of their agents, representatives or affiliates relative to such subject matter,
including, without limitation, any term sheets, emails or draft documents.


Section 4.4    Assignment; Binding Agreement. This Agreement and the various
rights and obligations arising hereunder shall inure to the benefit of and be
binding upon the parties hereto and their successors and assigns.


Section 4.5    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but both of which taken together
shall constitute one and the same instrument. Any counterpart or other signature
hereupon delivered by facsimile shall be deemed for all purposes as constituting
good and valid execution and delivery of this Agreement by such party.


Section 4.6    Governing Law. This Agreement shall in all respects be construed
in accordance with and governed by the substantive laws of the State of
Delaware, without giving effect to principles of conflicts of laws. Each party
hereto waives, to the fullest extent permitted by applicable law, any right it
may have to a trial by jury in respect of any action, suit or proceeding arising
out of or relating to this Agreement or any transaction contemplated hereby.


Section 4.7    No Third Party Beneficiaries or Other Rights. Nothing herein
shall grant to or create in any person not a party hereto, or any such person's
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.


Section 4.8    Waiver; Consent. This Agreement and its terms may not be changed,
amended, waived, terminated, augmented, rescinded or discharged (other than in
accordance with its terms), in whole or in part, except by a writing executed by
the parties hereto.


































6






--------------------------------------------------------------------------------




Section 4.9    No Broker. Except as previously disclosed to the other party, no
party has engaged any third party as broker or finder or incurred or become
obligated to pay any broker's commission or finder's fee in connection with the
transactions contemplated by this Agreement.


Section 4.10     Further Assurances. Each party hereto hereby agrees to execute
and deliver, or cause to be executed and delivered, such other documents,
instruments and agreements, and take such other actions consistent with the
terms of this Agreement as may be reasonably necessary in order to accomplish
the transactions contemplated by this Agreement.


Section 4.11     Costs and Expenses. Each party hereto shall each pay their own
respective costs and expenses, including, without limitation, any commission or
finder's fee to any broker or finder, incurred in connection with the
negotiation, preparation, execution and performance of this Agreement.


Section 4.12     Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.


Section 4.13     Time of Essence. Time is of the essence in the performance of
each and every term of this Agreement.


Section 4.14     Captions. The article and section captions herein are for
convenience of reference only, do not constitute part of this Agreement and will
not be deemed to limit or otherwise affect any of the provisions hereof.


Section 4.15     Public Announcements. Subject to each party's disclosure
obligations imposed by law or obligations pursuant to any listing agreement with
any securities exchange or the requirements of any self-regulatory organization,
each of the parties hereto will cooperate with each other in the development and
dissemination of all public news releases and other public information
containing disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement, and no party hereto will make any
such news release or public disclosure without first consulting with the other
party hereto and receiving their consent (which shall not be unreasonably
withheld, delayed or conditioned), and each party shall coordinate with the
other party with respect to any such news release or public disclosure.


Section 4.16     Specific Performance. The parties acknowledge and agree that a
party could not be made whole by monetary damages in the event that any of the
provisions of this Agreement are not performed by the other party in accordance
with their specific terms or are otherwise breached. Accordingly, the parties
agree that, in any such event, the parties shall be entitled to seek an
injunction or injunctions to specifically enforce the terms and provisions
hereof in an action instituted in any court of the State of Delaware having
subject matter jurisdiction in respect thereof, and the parties further hereby
agree to waive any requirement for the securing or posting of a bond in
connection with the obtaining of such injunctive or other equitable relief.






































7




--------------------------------------------------------------------------------
























































































































8




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.
THE PURCHASER:
PRIMERICA, INC.
By: ______________________            
Name:    
Title:    
THE SELLER:
CITIGROUP INSURANCE HOLDING CORPORATION
By: ______________________            
Name:    
Title:    








